    Case 20-03105-sgj Doc 23 Filed 04/03/21                    Entered 04/03/21 23:31:29               Page 1 of 9




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 31, 2021
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION
                                                                       §
         In re:                                                            Chapter 11
                                                                       §
                                                                       §
         HIGHLAND CAPITAL MANAGEMENT, L.P., 1                              Case No. 19-34054-sgj11
                                                                       §
                                                                       §
                                          Debtor.
                                                                       §
                                                                       §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                       §
                                                                       §   Adversary Proceeding No.
                                          Plaintiff,
                                                                       §
                                                                       §   20-03105-sgj
         vs.
                                                                       §
                                                                       §
         HUNTER MOUNTAIN INVESTMENT TRUST,
                                                                       §
                                          Defendant.                   §

     ORDER APPROVING JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

                  Having considered the Joint Stipulation of Dismissal Without Prejudice [Adv. Docket

     No. 18] (the “Stipulation”), a copy of which is attached hereto as Exhibit A, filed by Highland



     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


     Order Approving Joint Stipulation of Dismissal Without Prejudice                                  Page 1 of 2
Case 20-03105-sgj Doc 23 Filed 04/03/21          Entered 04/03/21 23:31:29    Page 2 of 9



 Capital Management, L.P. (the “Debtor”) and Hunter Mountain Investment Trust (“Hunter

 Mountain” and together with the Debtor, the “Parties”), IT IS HEREBY ORDERED THAT:

        1. The Stipulation is APPROVED.

                                      ###End of Order###




 Order Approving Joint Stipulation of Dismissal Without Prejudice               Page 2 of 2
Case 20-03105-sgj Doc 23 Filed 04/03/21   Entered 04/03/21 23:31:29   Page 3 of 9




                                 EXHIBIT A
Case 20-03105-sgj Doc 23 Filed 04/03/21                    Entered 04/03/21 23:31:29               Page 4 of 9



 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD PLLC
 Melissa S. Hayward (TX Bar No. 24044908)
 MHayward@HaywardFirm.com
 Zachery Z. Annable (TX Bar No. 24053075)
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, TX 75231
 Telephone: (972) 755-7100
 Facsimile: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession

 ROCHELLE MCCULLOUGH, LLP
 E. P. Keiffer (TX Bar No. 11181700)
 325 North St. Paul Street, Suite 4500
 Dallas, Texas 75201
 Telephone: (214) 580-2525
 Email: pkeiffer@romclaw.com

 Counsel for Hunter Mountain Investment Trust, L. P.
                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION
                                                                   §
     In re:
                                                                   § Chapter 11
                                                                   §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                   § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.
                                                                   §




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


 Joint Stipulation of Dismissal Without Prejudice                                                  Page 1 of 4
Case 20-03105-sgj Doc 23 Filed 04/03/21             Entered 04/03/21 23:31:29        Page 5 of 9



  HIGHLAND CAPITAL MANAGEMENT, L.P.,                     §
                                                         §
                                                         § Adversary Proceeding No.
                                Plaintiff,
                                                         §
                                                         § 20-03105-sgj
  vs.
                                                         §
                                                         §
  HUNTER MOUNTAIN INVESTMENT TRUST,
                                                         §
                                Defendant.               §

              JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         Highland Capital Management, L.P. (the “Debtor”), the debtor and debtor-in-possession,

 and Hunter Mountain Investment Trust (“HMIT”) enter into this Joint Stipulation of Dismissal

 Without Prejudice (the “Stipulation”) pursuant to Rule 7041 of the Federal Rules of Bankruptcy

 Procedure.

                                             Recitals

         Whereas, HMIT timely filed Proof of Claim No. 70 on April 2, 2020 and then filed Proof

 of Claim No. 152 as an amendment, both in the amount of $60,298,739, to preserve asserted

 defenses of common law and contractual setoff (the “HMIT POC”);

         Whereas, the Debtor on August 26, 2020 commenced Adversary Proceeding No. 20-

 03105-sgj (the “Adversary Proceeding”) by filing and serving the Debtor’s (I) Objection to

 Claim No. 152 of Hunter Mountain Investment Trust and (II) Complaint to Subordinate Claim of

 Hunter Mountain Investment Trust and for Declaratory Relief (the “Complaint”);

         Whereas, the Debtor and HMIT entered into that Stipulation and Proposed Scheduling

 Order (the “Stipulation”) (AP Docket No. 8) in the Adversary Proceeding (later approved by the

 Court at AP Docket No. 9), which among other things provided that HMIT “(a) waives its rights,

 if any, to vote for or against the Plan, whether pursuant to Federal Rule of Bankruptcy Procedure

 3018(a) or otherwise; and (b) agrees not to object to or otherwise oppose confirmation of the Plan,



 Joint Stipulation of Dismissal Without Prejudice                                      Page 2 of 4
Case 20-03105-sgj Doc 23 Filed 04/03/21             Entered 04/03/21 23:31:29       Page 6 of 9



 including any amendments thereto (provided that any such amendments do not affect the issues

 which would be litigated in this Adversary Proceeding);”

         Whereas, HMIT complied with the Stipulation and the Court confirmed the Debtor’s Fifth

 Amended Plan of Reorganization (Main Case Docket No. 1943) (the “Plan”);

         Whereas, HMIT wishes to withdraw the HMIT POC, provided that (a) it retains its

 asserted defenses of common law and contractual setoff with regard to any action the Debtor may

 take to enforce its rights under the Contribution Note or the Contribution Agreement (as those

 terms are defined in the Complaint), and (b) the Debtor dismisses the Adversary Proceeding

 without prejudice, subject to the Debtor’s right to commence a new adversary proceeding to

 enforce its rights under the Contribution Note or Contribution Agreement or to otherwise pursue

 any other cause of action against HMIT; and

         Whereas, HMIT and the Debtor agree that this Stipulation meets the requirements of Rule

 7041 of the Federal Rules of Bankruptcy Procedure and case law construing the requirements for

 a dismissal without prejudice after HMIT timely filed its answer in the Adversary Proceeding.

         NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

 Stipulation by the Court, it shall be SO ORDERED:

         1.     The Adversary Proceeding is hereby dismissed without prejudice; and

         2.     This dismissal shall have no effect on the Debtor’s ability to later commence a new

 adversary proceeding to enforce its rights under the Contribution Note or the Contribution

 Agreement (as those terms are defined in the Complaint) or to otherwise pursue any other cause

 of action against HMIT.




 Joint Stipulation of Dismissal Without Prejudice                                     Page 3 of 4
Case 20-03105-sgj Doc 23 Filed 04/03/21              Entered 04/03/21 23:31:29        Page 7 of 9



 Dated March 31, 2021.
                                                    PACHULSKI STANG ZIEHL & JONES LLP

                                                    Jeffrey N. Pomerantz (CA Bar No.143717)
                                                    Ira D. Kharasch (CA Bar No. 109084)
                                                    John A. Morris (NY Bar No. 266326)
                                                    Gregory V. Demo (NY Bar No. 5371992)
                                                    10100 Santa Monica Blvd., 13th Floor
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 277-6910
                                                    Facsimile: (310) 201-0760
                                                    E-mail: jpomerantz@pszjlaw.com
                                                    ikharasch@pszjlaw.com
                                                    jmorris@pszjlaw.com
                                                    gdemo@pszjlaw.com

                                                    -and-

                                                    HAYWARD PLLC

                                                    /s/ Zachery Z. Annable
                                                    Melissa S. Hayward
                                                    Texas Bar No. 24044908
                                                    MHayward@HaywardFirm.com
                                                    Zachery Z. Annable
                                                    Texas Bar No. 24053075
                                                    ZAnnable@HaywardFirm.com
                                                    10501 N. Central Expy, Ste. 106
                                                    Dallas, Texas 75231
                                                    Tel: (972) 755-7100
                                                    Fax: (972) 755-7110

                                                    Counsel for the Debtor and Debtor-in-
                                                    Possession

                                                    -and-

                                                    ROCHELLE MCCULLOUGH LLP

                                                    /s/ E. P. Keiffer
                                                    E. P. Keiffer (TX Bar No. 11181700)
                                                    325 North St. Paul Street, Suite 4500
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 580-2525
                                                    Facsimile: (214) 953-0185
                                                    Email: pkeiffer@romclaw.com

                                                    Counsel for Hunter Mountain Investment Trust

 Joint Stipulation of Dismissal Without Prejudice                                       Page 4 of 4
            Case 20-03105-sgj Doc 23 Filed 04/03/21                                  Entered 04/03/21 23:31:29                        Page 8 of 9
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 20-03105-sgj
Hunter Mountain Investment Trust,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: Apr 01, 2021                                               Form ID: pdf001                                                            Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 03, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996
pla                    + Highland Capital Management, L.P., c/o Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA
                         90067-4003
dft                    + Hunter Mountain Investment Trust, c/o E. P Keiffer, Rochelle McCullough, LLP, 325 North St. Paul St., Suite 4500, Dallas, TX
                         75201-3827

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Apr 02 2021 01:29:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Apr 02 2021 01:30:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Apr 02 2021 01:29:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 03, 2021                                            Signature:           /s/Joseph Speetjens
           Case 20-03105-sgj Doc 23 Filed 04/03/21                              Entered 04/03/21 23:31:29                     Page 9 of 9
District/off: 0539-3                                              User: mmathews                                                          Page 2 of 2
Date Rcvd: Apr 01, 2021                                           Form ID: pdf001                                                        Total Noticed: 6



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 1, 2021 at the address(es) listed below:
Name                             Email Address
Edwin Paul Keiffer
                                 on behalf of Defendant Hunter Mountain Investment Trust pkeiffer@romclaw.com bwallace@romclaw.com

Zachery Z. Annable
                                 on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 2
